Name: Commission Implementing Regulation (EU) NoÃ 57/2012 of 23Ã January 2012 suspending the tendering procedure opened by Implementing Regulation (EU) NoÃ 1239/2011
 Type: Implementing Regulation
 Subject Matter: tariff policy;  agricultural policy;  trade policy;  EU finance;  trade;  beverages and sugar
 Date Published: nan

 24.1.2012 EN Official Journal of the European Union L 19/12 COMMISSION IMPLEMENTING REGULATION (EU) No 57/2012 of 23 January 2012 suspending the tendering procedure opened by Implementing Regulation (EU) No 1239/2011 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 187, in conjunction with Article 4 thereof, Whereas: (1) Commission Implementing Regulation (EU) No 1239/2011 (2) opened a standing invitation to tender for the 2011/2012 marketing year for imports of sugar of CN code 1701 at a reduced customs duty. (2) The availability of supply on the Union sugar market has improved, therefore further reduction of the import duty will not be necessary and the submission of tenders should be suspended. (3) In order to give a rapid signal to the market and to ensure efficient management of the measure, this Regulation should enter into force on the day of its publication in the Official Journal of the European Union. (4) The Management Committee for the Common Organisation of Agricultural Markets has not delivered an opinion within the time limit set by its Chairman, HAS ADOPTED THIS REGULATION: Article 1 In accordance with Article 2(3) of Implementing Regulation (EU) No 1239/2011 the submission of tenders is suspended for the partial invitation to tender ending on 25 January 2012, 1 February 2012 and 15 February 2012. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 January 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 318, 1.12.2011, p. 4.